Citation Nr: 0510749	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  00-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to June 
1972.  He died on December [redacted], 1985.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and to Dependents' Educational Assistance.  
The appellant has perfected a timely appeal.  The appellant 
also testified at a hearing held before the undersigned at 
the RO in July 2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The immediate cause of the veteran's death was uremia due 
to or as a consequence of sarcoma of the pelvis.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  There is no evidence that the veteran was exposed to 
ionizing radiation during service.

5.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to service, including 
as secondary to exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 106, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311, 
3.312 (2004).

3.  The criteria for eligibility for Dependents Educational 
Assistance pursuant to Chapter 35, Title 38 of the United 
States Code have not been met.  38 U.S.C.A. § 3500 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The appellant and her representative have been fully advised 
of the evidence needed to substantiate entitlement to service 
connection for the cause of the veteran's death, of the 
evidence she needed to provide and the evidence VA would 
obtain, as well as the need for her to submit any evidence in 
her possession.  Such notice was issued to the appellant in 
the May 1998 rating decision, the June 2000 statement of the 
case, the September 2001 supplemental statement of the case, 
the Board's April 2004 remand, and the December 2004 
supplemental statement of the case.  

These documents also provided the appellant with notice of 
the law and governing regulations, including the VCAA, as 
well as the requirement to submit medical evidence showing a 
medical relationship between the cause of the veteran's death 
and an injury or disease in service.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the appellant's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the appellant of the evidence she was responsible 
for submitting and what evidence VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  The Board remanded these 
claims to the Appeals Management Center (AMC) in April 2004 
for the issuance of VCAA notice.  In response, the AMC 
provided VCAA notice to the appellant and her service 
representative later in April 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.

In any event, the appellant in this case was not prejudiced 
by the delayed notice.  Her testimony at the RO hearing in 
November 2000 and the Board hearing in July 2003 was that she 
had no further information or evidence to submit in support 
of her claims.  If she submitted additional evidence 
substantiating her claims, she would have received the same 
benefit as if she submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the 
appellant, including the veteran's service medical records, 
his terminal medical records, and a copy of the veteran's 
death certificate.  There are no reported records that are 
not part of the claims folder.

As will be shown below, there is no competent evidence that 
any disease or injury during service could be related to the 
veteran's cause of death.  Thus, the Board concludes that no 
medical opinion is required in this case.  38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(holding that VA's duty to get an examination or medical 
opinion under the VCAA was not triggered unless there was 
competent evidence that a current disease or disability might 
be related to service).

Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the appellant in substantiating her claims.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Factual Background

The veteran's death certificate reveals that he died on 
December [redacted], 1985, at age 38.  The immediate cause of death 
was listed as uremia due to or as a consequence of sarcoma of 
the pelvis.  It was noted that there had been 1 week between 
the onset of the uremia and death.  There had been 5 months 
between the onset of sarcoma of the pelvis and his death.  

The veteran's service medical records show that he no 
relevant history at his enlistment physical examination in 
February 1971.  Clinical evaluation revealed that he was 
entirely within normal limits, and he was found qualified for 
enlistment in to active service.

There are no records of in-service treatment for sarcoma of 
the pelvis.

The veteran reported no pertinent history at his separation 
physical examination in May 1972.  Clinical evaluation 
revealed that he was entirely within normal limits, and he 
was found qualified for separation from service.

A review of the veteran's DD-214 shows that his military 
occupational specialty (MOS) was as a disbursement accounting 
specialist (or payroll clerk).

The veteran's private post-service treatment records show 
that, on outpatient treatment in July 1985, he complained of 
a lump in the left groin area.  The impression was a 
sebaceous cyst.

The lump in the left groin area was removed surgically in 
August 1985.  The surgeon noted that this surgery had been a 
difficult removal of a golf-ball sized mass lying on the 
spermatic cord at the external ring.  This mass was adherent 
to the surrounding tissues.

On outpatient treatment later in August 1985, physical 
examination revealed a questionable suprapubic mass that was 
not distinct.  The veteran's groin was healing at the 
surgical incision site.  Laboratory results from the excised 
groin mass had revealed an undifferentiated malignancy.  The 
diagnosis was carcinoma of an unknown primary source.

The veteran complained of a large hematoma in the region of 
the primary surgical excision site on outpatient treatment in 
September 1985.  Physical examination revealed a firm 4 x 6 
centimeter (cm) hematoma in the left suprapubic region 
extending to the groin.  The spermatic cord appeared somewhat 
indurated near the inguinal canal, but the private examiner 
noted that this could be due to the adjacent hematoma.  This 
examiner also commented that the two leading diagnoses of the 
veteran's condition, based on pathology results, could be 
embryonal carcinoma or an atypical sarcoma.  The impression 
was malignant neoplasm, left inguinal region, embryonal 
carcinoma versus atypical sarcoma (possibly arising from the 
cord or adjacent soft tissue).

The veteran's case was reviewed in September 1985 by the 
Tumor Board at Kaiser Foundation Hospital, San Rafael, 
California (hereinafter, "Kaiser Hospital"), where he was 
receiving chemotherapy.  These physicians concluded that the 
most likely etiology of the veteran's condition was an 
atypical carcinosarcoma arising from the soft tissues of the 
groin, although embryonal carcinoma from atypical germ cell-
type remained a possibility.  The Tumor Board questioned the 
precise origin of the veteran's cancer and concluded that the 
veteran most likely had a primary atypical carcinosarcoma 
arising in the groin itself.

A Kaiser Hospital pathologist concluded in September 1985 
that the veteran had an undifferentiated malignant tumor with 
a question as to whether it was a germ cell tumor.

The veteran was hospitalized at Kaiser Hospital from 
September 26 to October 8, 1985, for further exploration of 
the left suprapubic mass.  The final diagnosis was 
undifferentiated malignancy, left groin, germ cell tumor 
versus carcinosarcoma.

In an October 1985 letter, Dr. P.E., M.D., noted that the 
veteran had an unusual tumor involving the left inguinal 
canal.  This tumor was either an embryonal cell carcinoma or 
a sarcoma.

A consulting oncologist concluded in October 1985 that the 
veteran had a malignancy of the pubic region of uncertain 
histology.

The veteran was hospitalized at Kaiser Hospital for 
chemotherapy and radiation on several occasions between 
October and December 1985.  The diagnoses included 
undifferentiated carcinoma of the left groin.

The Tumor Board at Kaiser Hospital reviewed the veteran's 
case again in November 1985.  These physicians noted that the 
mass in the veteran's groin had continued to grow and had a 
more pronounced necrotic ulcerated center.  The Tumor Board 
concluded that the veteran's true diagnosis was 
undifferentiated carcinosarcoma.

A review of the veteran's terminal medical records from 
Kaiser Hospital shows that he was admitted on December [redacted], 
1985.  He gradually weakened and died quietly 4 days after 
his admission.  The terminal diagnoses were carcinosarcoma of 
the pelvis with metastases to lymph nodes and retro-
peritoneum and uremia secondary to urethral obstruction.

In a January 1986 letter, Dr. E.W.T., M.D., provided a 
summary of the veteran's chemotherapy treatment.  

In a document entitled "Exposure to Radiation" that the 
appellant submitted to the RO in June 1998, she contended 
that the veteran had been exposed to ionizing radiation by a 
"special weapon" during active service in May 1972 at White 
Sands Nuclear Laboratory in New Mexico.  She specifically 
contended that the veteran had been locked in a room with a 
nuclear weapon involuntarily for about 20-30 minutes without 
protective outerwear.  

In response to a request from the RO for confirmation of the 
veteran's claimed in-service exposure to ionizing radiation, 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, notified VA in December 1999 that there were no 
records of in-service radiation exposure for the veteran.

At her hearing before RO personnel in November 2000, the 
appellant contended that the veteran had been exposed to 
ionizing radiation during service as a result of X-rays.  She 
also alleged that the veteran had been an unwitting 
participant in what she labeled "radiation personnel 
research" conducted in secret at White Sands Nuclear 
Laboratory in New Mexico.

At her Board hearing in July 2003, the appellant provided no 
clear testimony concerning the veteran's claimed in-service 
exposure to ionizing radiation and its relationship to the 
cause of his death.  

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2004).  

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b), (c) (2004).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2004).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection for a disability that is claimed to be 
attributable to in-service exposure to ionizing radiation can 
be established in three different ways.  See Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  First, there are certain types 
of cancer that are presumptively service-connected when they 
occur in "radiation-exposed veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected, provided that certain 
conditions are met pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of in-service exposure to ionizing 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Board notes that, sarcoma of the pelvis is not one of the 
cancers that may be presumptively service-connected when they 
occur in a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d).  Thus, service connection for the cause of death 
is not available under those provisions.

All cancers are considered "radiogenic diseases" for 
purposes of 38 C.F.R. § 3.311.  In all cases in which a 
radiogenic disease first became manifest after service and 
not within presumptive periods specified in 38 C.F.R. 
§§ 3.307, 3.309, and it is contended that the disease is the 
result of radiation exposure in service, an assessment will 
be made as to the size and nature of the radiation dose.  
38 U.S.C.A. § 3.311(a)(2)(iii).

The RO followed the procedures set forth in 38 C.F.R. 
§ 3.311, by asking for service department records concerning 
in-service radiation exposure.  Because the service 
department records did not show exposure to radiation, it was 
not necessary to undertake additional development under that 
regulation, and that regulation could not serve as a basis 
for service connection.  38 C.F.R. § 3.311(a)(4).  

As just discussed, there is also no competent medical 
evidence that links the causes of the veteran's death (uremia 
and sarcoma of the pelvis) to radiation exposure in service 
or to any other disease or injury during such service.  As a 
lay person, the appellant is not competent to express an 
opinion as to such a link.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

None of the private examiners who aggressively treated the 
veteran's rapidly spreading pelvic cancer between his first 
diagnosis on or about July 1985 and his death in December 
1985 related this disease to service or any incident of 
service.

At the time of the veteran's death, service connection also 
was not in effect for any disabilities that could be related 
to, or a contributory cause of his death.  38 C.F.R. § 3.312.

Because service connection was not in effect for any diseases 
or conditions at the time of the veteran's death, and because 
the objective medical evidence of record shows no nexus 
between any disease or injury and the veteran's service, and 
no nexus between such disease or injury and the veteran's 
death, the Board finds that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(b).

Finally, education benefits are payable to the surviving 
spouse of a veteran who died of a service-connected 
disability or who had a total service-connected disability 
that was permanent in nature.  38 U.S.C.A. § 3500.  The Board 
has determined that the veteran's death was not related to 
service.  The veteran also was not service-connected for any 
disabilities during his lifetime.  Accordingly, the appellant 
is not eligible for Chapter 35 education benefits.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claims of entitlement to 
service connection for the cause of the veteran's death and 
to Dependents' Educational Assistance.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code, is denied.



	                        
____________________________________________
	Mark Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


